On May 5, 2005, the defendant was sentenced to Twenty (20) years in the Montana State Prison for the offense of Negligent Homicide, a Felony.
On August 8, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by J ay Lansing. The state was represented by Scott Twito.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be amended to Twenty (20) years in the Montana State Prison, with Five (5) years suspended. The Sentence Review Division recommends the Defendant be screened for Boot Camp at the Treasure State Correctional Training Center. The terms and conditions shall remain as imposed in the Judgment of May 5, 2005.
*99DATED this 29th day of August, 2005.
Hon. Ted L. Mizner District Court Judge